DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one current application unit, embodied to impress a signal…” and “a defect an analysis unit, to detect a signal path” in claim 2, “the plurality of current application units… to impress a different signal…” in claim 3, “at least one first comparison unit, to check whether or not the signal… is within a measuring range” in claim 5, “an interference signal evaluation unit, to measure a third interference…” in claim 7, “an interference signal determining unit to determine…” and “ an interference signal suppressing unit embodied to reduce…” in claim 10, “the plurality of current applications units… configured to impress…” in claim 16, “at least one first comparison unit, to check…” in claim 18, “an interference signal evaluation unit, to measure…” in claim 20, and “an interference signal suppressing unit, embodied to…” in claim 22.
Claims 16 – 22 are also interpreted under 35 U.S.C. 112(f) for depending on claim 2.
Claim 8 is also interpreted under 35 U.S.C. 112(f) for depending on claim 7.
Claims 11 and 23 are also interpreted under 35 U.S.C. 112(f) for depending on claim 10.
Claim 18 is also interpreted under 35 U.S.C. 112(f) for depending on claim 16.
Claims 21 and 22 are also interpreted under 35 U.S.C. 112(f) for depending on claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a detection apparatus… comprising at least one analysis unit… embodied to detect interference.
The limitation of a detection apparatus… comprising at least one analysis unit… embodied to detect interference, as drafted, is a mechanical and/or electrical device such as a general-purpose computer in communication with a voltage measuring system, thus is a machine. The claimed analysis is an evaluation on the comparison, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one analysis unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one analysis unit” language, “analysis” in the context of this claim encompasses the user visually/manually detect interference in a signal path. Similarly, the limitation of a detect interference…, via a signal measured at the shield, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the  mind but for the recitation of generic computer components (at least one analysis unit) and also requires the performance of an arithmetic operation (comparison of values), this limitation also describes a “mathematical calculation”, which is also specifically identified as an exemplar in the “mathematical concepts” grouping of abstract ideas. For example, but for the “detect interference…, via a signal measured at the shield” language, “detect” in the context of this claim encompasses the user thinking that the comparison should detects values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim
only recites the additional element – “at least one analysis unit, connected to the shield and embodied to detect interference…” to perform the detection. The processor in both executions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of compare each value of a signal measured at the shield, in order to detect interference) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, besides the abstract idea, the claim also recites an additional element of a signal measuring circuit. When evaluated, this additional element represents mere data gathering (measuring bioelectric signals) and is recited at a high level of generality, and, as disclosed on the original specification (para [0003]), is also well-known. The limitation is thus insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because its do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using at least one analysis unit to perform the detection amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims(s) 2 — 12 and 16 – 23 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a “method for detecting interference on signal paths in a differential voltage measuring system…”.
The steps of “measuring signals…”, and “detecting interference based upon an analysis of the signals measured…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “measuring signals…”, and “detecting interference based upon an analysis of the signals measured…”, in the context of this claim encompasses the user visually inspect the signals measured and under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements beyond the abstract idea of gathering, calculating, and comparing data, values, or numbers. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.
Dependent Claims(s) 14 and 15 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.

Comments
The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in claims 1 and 13. Therefore, no prior art rejection for claims 1 and 13 is presented in this action. However, Claims 1 – 23 are rejected under 35 U.S.C. 101 and Claims 2, 3, 5, 7, 8, 10, 11 and 16 – 23 are rejected under 35 U.S.C. 112(f).
Note: It is suggested to contact the Examiner for any clarification with respect the rejection. The Examiner suggests amend the claim by stating what is done with the data being determined after the determination is performed and how it is outputted to be available to a user in a tangible manner so it is not just signals and computer programming only or mentally calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Batzer et al. (US 2021/0186401 A1) teaches an interference signal measuring facility for a differential voltage measuring system including a signal measuring circuit for measuring bioelectric signals with a number of useful signal paths, each of the useful signal paths respectively including a sensor electrode, the interference signal measuring facility (see claim 1).
Lemersal et al. (US 10,912,418 B2) suggests an apparatus comprising: an alternating current (AC) source; a pair of electrodes wherein, when the pair of electrodes is in contact with a biological object, the apparatus is operable to determine a bioimpedance value of the biological object; a reference load (see claim 1).
Cho et al. (US 10,869,600 B2) discloses a computer apparatus for non-contact electrocardiography monitoring comprising: a circuit for non-contact electrocardiography monitoring; wherein the circuit comprises: a non-contact monitoring circuit acquiring and outputting a monitoring signal of a signal source (see claim 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	4/9/2022